PER CURIAM
Respondent petitions for reconsideration and moves that we withdraw our opinion, State v. Jones, 156 Or App 331, 966 P2d 1206 (1998), and dismiss the appeals pursuant to ORAP 8.05(3),1 because appellant absconded during the pendency of the appeals and has not surrendered. We allow the petition.
Reconsideration allowed; previous opinion withdrawn; appeals dismissed.

 ORAP 8.05(3) provides:
“If a defendant in a criminal case, a petitioner in a post-conviction relief proceeding, a plaintiff in a habeas corpus proceeding, a petitioner in a parole review proceeding, or a petitioner in a prison disciplinary case, on appeal of an adverse decision, escapes or absconds from custody or supervision, the respondent on appeal may move for dismissal of the appeal. If the appellant has not surrendered at the time the motion is decided by the court, the court shall allow the motion and dismiss the appeal or judicial review.”